Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Daniel Nelson  Reg. No. 52063 on 04/11/22.

1.  (Previously Presented) A method for archiving small objects in a performance- and cost-efficient manner, the method comprising: 
receiving a plurality of files, each file representing an object;
combining selected files of the plurality of files into an aggregation file; 
storing the aggregation file on low-latency storage media; 
representing the aggregation file with a single inode stored on the low-latency storage media; 
migrating the aggregation file to high-latency storage media while leaving the single inode representing the aggregation file on the low-latency storage media;
recalling the aggregation file from the high-latency storage media; and
upon recalling the aggregation file from the high-latency storage media, replacing, on the low-latency storage media, the single inode with individual inodes associated with the selected files.
2.   (Original) The method of claim 1, wherein the selected files are associated with objects in a container. 

3.  (Previously Presented) The method of claim 1, wherein the selected files are at least one of: files that were created at or near the same time; and files that are likely to be accessed at or near the same time.

4.  (Original) The method of claim 1, further comprising storing, in at least one of the aggregation file and a location external to the aggregation file, a mapping indicating positions of the selected files within the aggregation file. 

5.  (Canceled) 

6.  (Currently Amended)) The method of claim 1, further comprising, upon recalling the aggregation file from the high-latency storage media, splitting the aggregation file into the selected files and storing the selected files on the low-latency storage media.

7.  (Canceled) 







8.  (Previously Presented) A computer program product for archiving small objects in a performance- and cost-efficient manner, the computer program product comprising a computer-readable medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor:
receive a plurality of files, each file representing an object;
combine selected files of the plurality of files into an aggregation file; 
store the aggregation file on low-latency storage media; 
represent the aggregation file with a single inode stored on the low-latency storage media; 
migrate the aggregation file to high-latency storage media while leaving the single inode representing the aggregation file on the low-latency storage media;
recall the aggregation file from the high-latency storage media; and
upon recalling the aggregation file from the high-latency storage media, replace, on the low-latency storage media, the single inode with individual inodes associated with the selected files.


9.  (Original) The computer program product of claim 8, wherein the selected files are associated with objects in a container.

10.  (Previously Presented) The computer program product of claim 8, wherein the selected files are at least one of: files that were created at or near the same time; and files that are likely to be accessed at or near the same time.
11.  (Original) The computer program product of claim 8, wherein the computer-usable program code is further configured to store, in at least one of the aggregation file and a location external to the aggregation file, a mapping indicating positions of the selected files within the aggregation file.

12.  (Canceled) 

13.  (Currently Amended)) The computer program product of claim 8, wherein the computer-usable program code is further configured to, upon recalling the aggregation file from the high-latency storage media, split the aggregation file into the selected files and store the selected files on the low-latency storage media.

14.  (Canceled) 


15.  (Previously Presented) A system for archiving small objects in a performance- and cost-efficient manner, the system comprising: 
at least one processor;
at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to:
receive a plurality of files, each file representing an object;
combine selected files of the plurality of files into an aggregation file; 
store the aggregation file on low-latency storage media; 
represent the aggregation file with a single inode stored on the low-latency storage media; 
migrate the aggregation file to high-latency storage media while leaving the single inode representing the aggregation file on the low-latency storage media;
recall the aggregation file from the high-latency storage media; and
upon recalling the aggregation file from the high-latency storage media, replace, on the low-latency storage media, the single inode with individual inodes associated with the selected files.


16.  (Original) The system of claim 15, wherein the selected files are associated with objects in a container.

17.  (Original) The system of claim 15, wherein the instructions further cause the at least one processor to store, in at least one of the aggregation file and a location external to the aggregation file, a mapping indicating positions of the selected files within the aggregation file.

18.  (Canceled) 

19.  (Currently Amended)) The system of claim 15, wherein the instructions further cause the at least one processor to, upon recalling the aggregation file from the high-latency storage media, split the aggregation file into the selected files and store the selected files on the low-latency storage media.

20.  (Canceled).

Reasons for Allowance
Claims 1-4, 6, 8-11, 13, 15-17 and 19 are allowed.
The following is an examiner's statement of reasons for allowance:

The archiving by the prior art of record, in general, does not include replacing a singular inodes with individual inodes when replacing the aggregated files.  The claims are being allowed after an updated search.

The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Claims 2-4, 6, 9-11, 13, 16-17 and 19  are allowed because they depend from the independent claim(s) 1, 8, and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154